                 UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MASSACHUSETTS

                     CIVIL ACTION NO. 19-11040-RGS

                         DAVID MICHAEL REPICI

                                      v.

                      JILLIAM BETH CARMICHAEL


                                  ORDER

                                May 16, 2019

STEARNS, D.J.

      David Michael Repici, who resides in South Boston, MA, has filed a

civil complaint against Jilliam Carmichael. Repici provides a Massachusetts

address for the defendant. Repici claims that from the evening of December

2, 2018 through the morning of December 3, 2018, Carmichael violated his

constitutional and civil rights to liberty and property by trapping him in his

apartment, not letting him call authorities, holding him down while keeping

a knife at his throat, and verbally taunting him and harassing him.

      Upon review of the complaint, the court concludes that it lacks subject

matter jurisdiction over this action.       Federal courts are of limited

jurisdiction, and they may only adjudicate certain types of cases. Federal

district courts may exercise jurisdiction over civil actions arising under
federal laws, see 28 U.S.C. § 1331 (“§ 1331”), and over certain actions in which

the parties are of citizens of different states and the amount in controversy

exceeds $75,000, see 28 U.S.C. § 1332.

      Here, the court cannot discern a claim arising under federal law to

provide jurisdiction under § 1331.           Although Repici refers to his

“constitutional” and “civil” rights, the federal constitutional provision which

guarantee freedom from unlawful search and seizure and unlawful

deprivations of life, liberty and property protect only against infringement

by government actors. They do not apply to purely private conduct. See, e.g.,

Holly v. Scott, 434 F.3d 287, 291 (4th Cir. 2006) (“The Bill of Rights is a

negative proscription on public action—to simply apply it to private action is

to obliterate ‘a fundamental fact of our political order.’” (quoting Lugar v.

Edmondson Oil Co., 457 U.S. 922, 937 (1982))). Repici does not suggest, nor

can the court infer, that Carmichael is a government actor.

      Further, it appears that jurisdiction does not exist under § 1332

because the complaint does not indicate that the parties are residents of

different states.

      Under the Federal Rules of Civil Procedure, “[i]f the court determines

at any time that it lacks subject-matter jurisdiction, the court must dismiss

the action.” Fed. R. Civ. P. 12(h)(3).     Accordingly, for the reasons stated


                                       2
above, the court orders that this action be DISMISSED for lack of subject

matter jurisdiction.   The dismissal is without prejudice to bringing an

appropriate action in a state court.

                              SO ORDERED.


                                       _ /s/ Richard G. Stearns ________
                                       UNITED STATES DISTRICT JUDGE




                                       3
